SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, March Commission File Number 000-13727 Pan American Silver Corp (Translation of registrant’s name into English) 1500-625 Howe Street, Vancouver BC Canada V6C 2T6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Audited comparative consolidated financial statements of the Registrant and the notes thereto for the financial year ended December 31, 2010, together with the report of the auditors thereon. 2 Management's discussion and analysis of the financial condition and results of operations of the Registrant for the fiscal year ended December 31, 2010. This report on Form 6-K is incorporated by reference into the Registrant’s outstanding registration statements on Form F-10 (No. 333-164752) and on Form S-8 (No. 333-149580) that have been filed with the Securities and Exchange Commission. Document 1 Consolidated Financial Statements for the Year Ended December 31, 2010 Deloitte & Touche LLP 2800 - 1055 Dunsmuir Street 4 Bentall Centre P.O. Box 49279 Vancouver BCV7X 1P4 Canada Tel: 604-669-4466 Fax: 604-685-0395 www.deloitte.ca Report of Independent Registered Chartered Accounts To the Board of Directors and Shareholders of Pan American Silver Corp. We have audited the accompanying consolidated financial statements of Pan American Silver Corp. and subsidiaries (the “Company”), which comprise the consolidated balance sheets as at December 31, 2010 and December 31, 2009, and the consolidated statements of operations, comprehensive income, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2010, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. 1 Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Pan American Silver Corp. and subsidiaries as at December 31, 2010 and December 31, 2009 and the results of their operations and cash flows for each of the years in the three-year period ended December 31, 2010 in accordance with Canadian generally accepted accounting principles. Other matter We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 22, 2011 expressed an unqualified opinion on the Company’s internal control over financial reporting. Independent Registered Chartered Accountants March 22, 2011 Vancouver, Canada 2 Deloitte & Touche LLP 2800 - 1055 Dunsmuir Street 4 Bentall Centre P.O. Box 49279 Vancouver BCV7X 1P4 Canada Tel: 604-669-4466 Fax: 604-685-0395 www.deloitte.ca Report of Independent Registered Chartered Accountants To the Board of Directors and Shareholders of Pan American Silver Corp. We have audited the internal control over financial reporting of Pan American Silver Corp. and subsidiaries (the “Company”)as of December 31, 2010, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.The Company's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting.Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed by, or under the supervision of, the company's principal executive and principal financial officers, or persons performing similar functions, and effected by the company's board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis.Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements as of and for the year ended December 31, 3 2010 of the Company and our report dated March 22, 2011 expressed an unqualified opinion on those financial statements. Independent Registered Chartered Accountants March 22, 2011 Vancouver, Canada 4 Pan American Silver Corp. Consolidated Balance Sheets As at December 31, 2010 (in thousands of U.S. dollars) Assets Current Cash $ $ Short-term investments (Note 6) Accounts receivable (Note 5) Income taxes receivable 87 Inventories (Note 5 & 7) Unrealized gain on commodity contracts - Future income taxes (Note 19) Prepaid and other deferred expenses Total Current Assets Mineral property, plant and equipment, net (Note 8) Long-term refundable tax receivable Future income taxes (Note 19) - Other assets (Note 9) Total Assets $ $ Liabilities Current Accounts payable and accrued liabilities (Note 10) $ $ Future income taxes (Note 19) - Income taxes payable Total Current Liabilities Provision for asset retirement obligation and reclamation (Note 11) Future income taxes (Note 19) Other liabilities (Note 12) Total Liabilities Non-controlling Interests Shareholders’ Equity (Note 14) Share capital (authorized: 200,000,000 common shares of no par value) Contributed surplus Accumulated other comprehensive income (Note 13) Retained earnings Retained earnings and accumulated other comprehensive income Total Shareholders’ Equity Total Liabilities, Non-Controlling Interests and Shareholders’ Equity $ $ See accompanying notes to consolidated financial statements. Commitments and Contingencies (Note 18). APPROVED BY THE BOARD “signed” Ross J. Beaty, Director “signed” Geoff A. Burns, Director 5 Pan American Silver Corp. Consolidated Statements of Operations For the years ended December 31, 2010, 2009 and 2008 (in thousands of U.S. dollars, except for per share amounts) Sales $ $ $ Cost of sales Depreciation and amortization Mine operating earnings General and administrative Exploration and project development Accretion of asset retirement obligation Doubtful accounts and inventory provisions (Note 5) - Write-down of mining assets (Note 8) - - Operating earnings Interest and financing expenses ) ) ) Investment and other income (expenses), net ) ) Foreign exchange gains (losses) ) ) Net (losses) gains on commodity and foreign currency contracts ) ) Net gains (losses) on sale of assets ) Income before taxes and non-controlling interest Non-controlling interests ) ) ) Income tax provision (Note 19) Net income $ $ $ Earnings per share (Note 15) Basic income per share $ $ $ Diluted income per share $ $ $ Weighted average shares outstanding (in thousands): Basic Diluted Cash dividends declared per common share $ $
